IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-50030
                         Summary Calendar



ROGER R. CAVAZOS; RACHEL A. CAVAZOS,

                                         Plaintiffs-Appellants,

versus

AL PHILIPPUS, Chief of Police,
Individually, and in his Official
Capacity; CITY OF SAN ANTONIO,

                                         Defendants-Appellees.


                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-00-CV-304
                       - - - - - - - - - -
                        September 7, 2001

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Roger Cavazos, a San Antonio police officer, and his wife

Rachel filed this civil action against Chief of Police Al

Philippus and the City of San Antonio, alleging that Roger

Cavazos had been suspended from the police force in violation of

his due process, equal protection, and First Amendment rights, as

well as various state laws.   Cavazos alleged that he was

suspended in retaliation for his having filed a criminal


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-50030
                                 -2-

complaint against a fellow officer, after the fellow officer

allegedly assaulted Cavazos; Cavazos had been carrying on an

affair with the officer’s wife.   Cavazos appeals from the

district court’s granting of a motion for summary judgment filed

by the defendants.

     On appeal, the Cavazos have abandoned any claims made under

state law and any claims made by Rachel Cavazos, because they

have failed to argue such claims in their appellate brief.     See

Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); FED.

R. APP. P. 28(a)(9).

     The plaintiffs effectively abandoned claims that the

defendants’ actions violated Roger Cavazos’ due process and equal

protection rights by failing to argue those claims in the

plaintiffs’ opposition to the defendants’ summary-judgment

motion.   See Hargrave v. Fibreboard Corp., 710 F.2d 1154, 1164

(5th Cir. 1983).   The district court in any event did not err in

granting summary judgment as to those claims.   See FED. R. CIV. P.

56(c), (e); Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).

Cavazos failed to demonstrate that either his substantive or

procedural due process rights were violated because he failed to

show that he was deprived of a constitutionally protected

property right.    See State of Texas v. Lollar, 142 F.3d 813, 818

(5th Cir. 1998); Bryan v. City of Madison, 213 F.3d 267, 274 (5th

Cir. 2000), cert. denied, 121 S. Ct. 1081 (2001).   Cavazos’ equal

protection claim was also meritless because he has failed to

alleged specifically how “similarly situated” persons were
                            No. 01-50030
                                 -3-

treated differently from him.   See Mayaab v. Johnson, 168 F.3d

863, 870 (5th Cir. 1999).

     Finally, the district court did not err in granting summary

judgment as to Cavazos’ First Amendment free speech claim.

Cavazos failed to demonstrate that his complaint against the

fellow officer was speech that involved matters of “public

concern.”   See Harris v. Victoria Indep. Sch. Dist., 168 F.3d

216, 221 (5th Cir.), cert. denied, 528 U.S. 1022 (1999).

     The judgment of the district court is AFFIRMED.